Citation Nr: 0706343	
Decision Date: 03/05/07    Archive Date: 03/13/07

DOCKET NO.  02-05 912	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Whether new and material evidence has been received to reopen 
the claim of service connection for a low back disability to 
include a herniated nucleus pulposus, L5-S1, with low back 
strain.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The veteran and former spouse


ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Associate Counsel
INTRODUCTION

The veteran, who is the appellant, served on active duty from 
February 1972 to August 1974.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision in April 1999 of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas, which determined that new and material evidence 
had not been received to reopen the claim of service 
connection for a low back disability. 

In July 2003, the veteran testified at a hearing at the RO.  
The transcript of the hearing is of record.

In April 2005, the Board remanded the case for further 
evidentiary development.  As the requested development has 
been completed, no further action is necessary to comply with 
the Board's remand directives.  Stegall v. West, 11 Vet. App. 
268 (1998).

Irrespective of the RO's action, the Board has jurisdiction 
responsibility to consider whether it is proper for a claim 
to be reopened, and what the RO determined in this regard is 
irrelevant.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 
2001). 

The reopened claim of service connection for a low back 
disability is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1. In a decision in December 1981, the Board denied the 
veteran's application to reopen the claim for service 
connection for a low back disability.



2.  The additional evidence received since the Board decision 
of December 1981, denying the application to reopen the claim 
for service connection for a low back disability, is not 
cumulative of previously considered evidence and, when 
considered with evidence previously assembled, is so 
significant that it must be considered in order to fairly 
decide the claim.   


CONCLUSIONS OF LAW

1. The decision of the Board in December 1981, denying the 
application to reopen the claim of service connection for a 
low back disability, is final.  38 U.S.C.A. § 7104(b) (West 
1991); 38 C.F.R. § 20.1100 (2006).   

2. The additional evidence presented since the Board decision 
in December 1981, denying the application to reopen the claim 
of service connection for a low back disability, is new and 
material, and the claim is reopened.  38 U.S.C.A. § 5108, 
7105 (West 2002); 38 C.F.R. § 3.156 (2001).


The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented, in part, at 38 C.F.R § 3.159, amended VA's 
duties to notify and to assist a claimant in developing 
information and evidence necessary to substantiate a claim.

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate the claim, which information and evidence 
that VA will seek to provide, and which information and 
evidence the claimant is expected to provide.  Under 38 
C.F.R. § 3.159, VA must request that the claimant provide any 
evidence in the claimant's possession that pertains to a 
claim.



In a new and material claim, the VCAA notice must include 
notice of the evidence and information that is necessary to 
reopen the claim and the evidence and information that is 
necessary to establish the underlying claim for the benefit 
sought.  Kent v. Nicholson, 20 Vet. App. 1 (2006).

Also, the VCAA notice requirements apply to all five elements 
of a service connection claim.  The five elements are: 1) 
veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The VCAA notice must be provided to a claimant before the 
initial unfavorable adjudication by the RO.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

As the application to reopen the claim of service connection 
is resolved in the veteran's favor, and as the Board is 
requesting additional evidentiary development before deciding 
the claim of the merits, there is no possibility of prejudice 
to the veteran due to any defect in the VCAA notice, 
pertaining to either Kent at 20 Vet.App. 1 (2006) or Dingess 
at 19 Vet.App. 473 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Evidence

The Board decision of December 1981, denying the application 
to reopen the claim of service connection for a low back 
disability, is final.  38 U.S.C.A. § 7104(b). 

For a claim filed prior to August 29, 2001, as was the 
application to reopen the claim in this case, the regulatory 
definition of new and material evidence means evidence not 
previously submitted to agency decision makers which bears 
directly and substantially upon the specific matter under 
consideration, which is neither 


cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156 (2001).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

Analysis

The veteran now seeks to reopen his claim of service 
connection for a low back disability.  Despite the finality 
of a prior adverse Board decision, a claim will be reopened 
and the former disposition reviewed if new and material 
evidence is furnished with respect to the claim which has 
been disallowed.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.

In this case, the veteran's claim of service connection for a 
low back disability was previously denied on grounds that 
although the service medical records showed complaints of low 
back pain and a diagnosis of lumbosacral strain, the 
separation examination was negative for a low back disability 
and that the low back disability, documented after service 
was unrelated to service. 

The pertinent evidence of record at the time of the Board 
decision in December 1981 consisted of service medical 
records, post-service VA medical records from September 1974 
to December 1980, private medical records from Dr. D.B. dated 
in October 1978, and a January 1981 private medical reports.  
Other evidence considered at the time of the Board decision, 
included the veteran's testimony and witness statements 
regarding his back pain and the occurrence of an in-service 
injury.  



The evidence received since the Board decision in December 
1981 includes post-service medical records that were obtained 
pursuant to the April 2005 Board remand.  These records 
contain a medical statement, dated in September 1999, that 
links the veteran's low back condition to an injury suffered 
while in military service, albeit by history provided by the 
veteran.  

The Board finds that this additional evidence when considered 
with evidence previously assembled, bears directly and 
substantially upon the specific matter under consideration.  
It is neither cumulative nor redundant, and it is so 
significant that it must be considered in order to fairly 
decide the claim.  38 C.F.R. § 3.156(a); Hodge v. West, 155 
F.3d 1356 (Fed. Cir. 1998).   

Accordingly, the claim for service connection for a low back 
disability, including herniated nucleus pulposus, L5-S1, and 
low back strain, is reopened.


ORDER

As new and material evidence has been presented, the claim of 
service connection for a low back disability, including 
herniated nucleus pulposus, L5-S1, with low back strain, is 
reopened, and to this extent only the appeal is granted.


REMAND

Because of the favorable resolution of the veteran's appeal 
to reopen the claim of service connection for a low back 
disability, the Board finds further development is necessary 
to comply with the VA's duty to notify and assist prior to 
adjudication on the merits.

Accordingly, the case is REMANDED for the following action:

1. Ensure VCAA compliance.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

2. Arrange for a review of the veteran's 
records by a VA orthopedist to determine 
whether it is as least as likely as not 
that the current low back disability to 
include a herniated nucleus pulposus, L5-
S1, with low back strain first documented 
in 1981 is etiologically related to low 
back strain without demonstrable pathology 
noted in service, considering accepted 
medical principles, pertaining to the 
history, manifestations, clinical course, 
and characteristics of the condition.  

The examiner is asked to comment of the 
clinical significance of normal X-rays 
of the lumbosacral spine by VA in 
November 1974 and January 1980; the 
documentation of low back lifting 
injury in October 1978, which the 
treating physician felt was a herniated 
lumbar disc, and another lifting injury 
in January 1981, resulting in surgery 
(see March 1981 report by D.B.C., MD); 
and the report in September 1999 by 
S.C.B.,MD, in conjunction with a 
disability claim filed with the Social 
Security Administration. 

In formulating the opinion, the 
examiner is asked to consider that 
the term "at least as likely as 
not" does not mean "within the 
realm of possibility."  Rather, 
it means that the weight of the 
medical evidence both for and 
against the conclusion is so 
evenly divided that it is as 
medically sound to find in favor 
of causation as it is to find 
against causation. 

If the requested opinion cannot be 
provided without resort to 
speculation, the examiner should 
so state.

The claims folder must be made available 
for review by the examiner.

3. After the above has been completed, 
adjudicate the claim.  If the 
determination remains adverse to the 
veteran, furnish the veteran a 
supplemental statement of the case and 
return the case to the Board.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


______________________________________________
GEORGE E. GUIDO JR.
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


